DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	The independent claims as recited in claims 1, 13 and 19 are allowable over prior art for at least the reasons set forth in the sections titled: “Claim Rejections - 35 USC 102" on pages 1 – 3; paragraphs 1, 1-2, 1-2 respectively of  Arguments/ Remarks, filed 4/5/21.

Additionally, all of the further limitations in 2, 5, 14, 17, 20 and 23 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 7, 2021 Primary Examiner, Art Unit 2471